In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-17-00373-CV

DAN DILTS CONSTRUCTION, INC., AND          §    On Appeal from the 89th District
DAN DILTS, Appellants                           Court
                                           §
                                                of Wichita County (184,648-C)
V.
                                           §
                                                November 1, 2018

MARK WEEKS, Appellee                       §    Opinion by Justice Meier

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed to the extent that the trial court found Appellants Dan Dilts,

Construction, Inc., and Dan Dilts liable for breach of contract and disposed of their

counterclaims. It is further ordered that the judgment is reversed to the extent of the

trial court’s damages award and that the case is remanded to the trial court for further

proceedings to determine the proper amount of Appellee Mark Weeks’s damages.
      Appellants Dan Dilts Construction, Inc., and Dan Dilts shall pay all costs of

this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS




                                        By /s/ Bill Meier
                                           Justice Bill Meier